This is a personal injury suit, resulting in a verdict and judgment for the plaintiff for $5,000, and the defendant has appealed. At the time the plaintiff was injured he was standing on the foot-board of the tender of the engine, which was backing up on a curved track for the purpose of coupling to a train of cars. When the engine came in contact with the cars the coupling apparatus on the car to which the engine was to be coupled gave way, and the plaintiff was caught between the engine and the cars and injured.
The plaintiff charged the defendant with negligence in moving the engine upon which he was standing at a great rate of speed, thereby causing it to collide with the car with great force and violence, and also *Page 635 
charged negligence in that the coupling apparatus was defective and unsafe.
In addition to a general denial, the defendant pleaded that the injuries complained of resulted from a risk assumed by the plaintiff and from his contributory negligence.
The court submitted all of these issues to the jury, and the verdict, which is general, involves findings to the effect that the defendant was guilty of negligence in the respect charged; that the plaintiff was not guilty of contributory negligence, and that his injuries did not result from a risk assumed by him. There is testimony in the record which supports all of these findings.
The first assignment of error is addressed to the following paragraph of the court's charge: "Plaintiff had the right to assume that the defendant had used ordinary care to furnish cars reasonably safe and properly equipped and supplied with appliances reasonably necessary and proper to enable him to perform the duties required of him with a reasonable degree of safety."
The contention is that the charge complained of, as applied to the facts of this case, was erroneous, inasmuch as there was testimony tending to show that the appliances which were used by the plaintiff were known by him to be defective and unsafe. If this paragraph of the charge had not been modified and corrected, we should probably sustain appellant's contention, but, at appellant's request, the court gave the following additional instruction:
"While you are told in the main charge that plaintiff assumes all such risks as are ordinarily attendant upon the doing of his work, but does not assume the risks of the negligence of defendant, or its failure to have its apparatus or coupling appliances in good repair, you are further instructed that plaintiff did assume the risks of negligence upon the part of the defendant of which he knew and did assume the risks even though extraordinary, which were attendant upon the bad condition of the appliances, if they were in bad condition, which he knew or which he must have discovered in the exercise of ordinary care in doing his work, and if injured solely by reason of such conditions, he can not recover, and your verdict will be for defendant."
This special instruction was asked and given after the main charge had been read to the jury, and it specifically refers to and corrects what appellant must have regarded as defects in the main charge, including the paragraph now complained of. In view of this correction, we do not think the jury were misled by the charge assigned as error.
Appellant requested, and the court refused, the following special charge: "If you believe from the evidence that the method adopted by plaintiff of making the coupling was not the safest method, but that there was a safer method of making it, then you are instructed that plaintiff assumed all increased risks attendant upon the method adopted by him."
For two reasons, this instruction was properly refused: (1) It eliminated the question of the plaintiff's knowledge as to the safety of the different methods of making the coupling; and (2) it constituted a comment on the weight of testimony. If there was a safer method, *Page 636 
but the plaintiff did not know that fact, he was not in fault for failing to adopt that method. Also, if the method pursued by him was not obviously dangerous, he did not assume the risk involved therein.
No reversible error has been shown, and the judgment is affirmed.
Affirmed.
Writ of error refused.